STATE OF MICHIGAN

                           COURT OF APPEALS



CYNTHIA SUE ANDERSON,                                               UNPUBLISHED
                                                                    November 1, 2016
               Plaintiff-Appellant,

v                                                                   No. 329133
                                                                    Chippewa Circuit Court
                                                                    Family Division
KYLE MARTIN ANDERSON,                                               LC No. 08-009836-DM

               Defendant-Appellee.


Before: RIORDAN, P.J., and SAAD and MARKEY, JJ.

PER CURIAM.

       Plaintiff appeals by right from an order of the trial court increasing defendant’s parenting
time with the parties’ son, NMA. We remand for further proceedings.

        We must affirm all custody orders “unless the trial judge made findings of fact against
the great weight of evidence or committed a palpable abuse of discretion or [made] a clear legal
error on a major issue.” MCL 722.28. “Under the great weight of the evidence standard, this
Court defers to the trial court’s findings of fact unless the trial court’s findings ‘clearly
preponderate in the opposite direction.’ ” Corporan v Henton, 282 Mich. App. 599; 605-606, 766
NW2d 903 (2009) (citation omitted). Thus, a trial court’s findings regarding the existence of an
established custodial environment and each custody factor will be affirmed unless the evidence
clearly preponderates in the opposite direction. Phillips v Jordan, 241 Mich. App. 17, 20, 614
NW2d 183 (2000). Whether the trial court complied with the Child Custody Act (CCA), MCL
722.21 et seq., is analyzed for clear legal error. MCL 722.28; Sulaica v Rometty, 308 Mich. App.
568, 577; 866 NW2d 838 (2014).

       First, plaintiff argues that the trial court erred in failing to make required findings
regarding NMA’s established custodial environment and in concluding that the change in
parenting time did not alter his established custodial environment. We agree.

        The CCA governs parenting time changes. Demski v Petlick, 309 Mich. App. 404, 440;
873 NW2d 596 (2015). The burden that must be met to change parenting time hinges on
whether the change alters a child’s established custodial environment. Mogle v Scriver, 241
Mich. App. 192, 197; 614 NW2d 696 (2000). Therefore, the threshold question is whether a child
has an established custodial environment, which arises “ ‘if over an appreciable time the child
naturally looks to the custodian in that environment for guidance, discipline, the necessities of
                                                -1-
life, and parental comfort’ . . . consider[ing] the ‘age of the child, the physical environment, and
the inclination of the custodian and the child as to permanency of the relationship . . . .’ ” In re
AP, 283 Mich. App. 574, 601; 770 NW2d 403 (2009), quoting MCL 722.27(1)(c) (alterations
added). Such an environment can exist with one parent or both. Id. at 601-602.

        In this case, the trial court clearly erred in failing to consider whether its expansion of
defendant’s parenting time modified NMA’s established custodial environment. Although the
trial court stated in August 2015 that the changes being made to parenting time were not
changing the established custodial environment, the trial court never clearly stated whether NMA
had an established custodial environment with plaintiff, defendant, or both. In failing to do so,
the trial court failed to answer the threshold question of what burden was required to change
NMA’s parenting time. Nonetheless, this error was harmless.

       The record is clear that before May 2015, an established custodial environment regarding
NMA existed solely with plaintiff. As of April 30, 2008, plaintiff had sole physical custody of
NMA. In 2008, defendant had no specific, court ordered parenting time. In 2009, defendant had
“reasonable periods of parenting time as agreed by the parties,” but there is no evidence that
defendant exercised parenting time on any specific date or on any consistent schedule. In 2010,
there were fewer than 20 court ordered parenting-time days between NMA and defendant. The
record contains no evidence of any court ordered parenting time in 2011 between father and son,
and the Friend of the Court described defendant’s contact with NMA as “sporadic at best.”

        It is unclear how much parenting time defendant exercised in 2012. In mid-2012,
defendant received parenting time from Friday to Sunday on every other weekend, but defendant
claimed that the parties were not following the order by late 2012. Instead, defendant was
apparently granted parenting time for three out of every ten days he spent in Michigan for the
later part of 2012. In 2013, there is only evidence of four court ordered days of parenting time.
The trial court ordered additional parenting time for defendant in 2014, but all the court ordered
parenting time did not occur. The schedule was first altered because defendant’s work schedule
changed. And according to defendant, the parties stopped following the order by July 2014.
Finally, before the May 20, 2015 parenting-time order was entered, NMA only spent five days,
including three overnights, with defendant in 2015.

        On May 20, 2015, the trial court ordered that defendant receive seven- to 14-day monthly
blocks of parenting time over the next year. Significantly, the order set up a graduated plan to
increase the amount of time NMA would spend alone with defendant, including a steady increase
in the amount of overnight visits. Thus, NMA was put into a situation where he would need to
rely on defendant “for guidance, discipline, the necessities of life, and parental comfort.” MCL
722.27(1)(c).

        But despite the fact that the circumstances of NMA’s care had changed, an established
custodial environment with defendant had not taken root and existed for an “appreciable time,”
particularly in light of the amount of time the child had looked only to plaintiff “for guidance,
discipline, the necessities of life, and parental comfort.” Indeed, the graduated schedule put into
place recognizes that such an environment needed to be cultivated and needed to be done with an
eye on doing so in a manner that would not overwhelm NMA. So, clearly, the established
custodial environment was with plaintiff.

                                                -2-
         Second, plaintiff argues that the trial court clearly erred in failing to make factual
findings of proper cause or a change in circumstances and that neither condition existed so as to
justify the parenting-time modification. Again, we agree but find the error harmless.

        A parenting-time modification that alters an established custodial environment may only
occur for “proper cause” or a “change of circumstances.” Shade v Wright, 291 Mich. App. 17, 22;
805 NW2d 1 (2010), quoting MCL 722.27(1)(c). Because the record shows that NMA only had
an established custodial environment with plaintiff, defendant, the noncustodial parent, bore the
burden to show by clear and convincing evidence that a change of the custodial environment was
in NMA’s best interests. In re AP, 283 Mich. App. at 601. “[P]roper cause means one or more
appropriate grounds that have or could have a significant effect on the child’s life to the extent
that a reevaluation of the child’s custodial situation should be undertaken.” Vodvarka v
Grasmeyer, 259 Mich. App. 499, 511; 675 NW2d 847 (2003). Further, the proper cause must be
connected to a best-interest factor under MCL 722.23. Id. A change in circumstances means
that since the entry of the last parenting time or custody order, “the conditions surrounding
custody of the child, which have or could have a significant effect on the child’s well-being, have
materially changed” in some manner “more than normal life changes (both good and bad) that
occur during the life of a child . . . .” Id. at 513-514 (emphasis in original).

       A trial court should state on the record its findings regarding proper cause or a change of
circumstances sufficient to justify an alteration of an established custodial environment. See
Mitchell v Mitchell, 296 Mich. App. 513, 518-519; 823 NW2d 153 (2012). In this case, the trial
court made no finding that defendant met his burden to prove that a proper cause or change of
circumstances justified altering NMA’s established custodial environment. But this error was
harmless because the record did not show by clear and convincing evidence that a change
NMA’s custodial environment was in his best interests.

       Defendant requested additional parenting time in Minnesota for his own benefit and his
family’s benefit, explaining that he wanted NMA to “see . . . where [he] live[d] and the way [he
does] things[ a]nd be able to enjoy [defendant’s] family.” On rehearing, defendant again
requested Minnesota parenting time for his and his family’s benefit.

       Further, defendant’s desire to have NMA connect with his life and family in Minnesota
does not constitute a new or different situation since the entry of the last parenting time order.
Vodvarka, 259 Mich. App. at 513-514. Defendant testified at the May 20, 2015 hearing that he
had been “placed back in Minnesota . . . for the last five years.” Therefore, defendant’s home in
Minnesota did not constitute a material change in NMA’s or defendant’s life since the last
parenting-time order, which the trial court had entered one month earlier.

        Finally, plaintiff argues that the trial court erred in failing to consider whether the change
was in NMA’s best interests. A “child’s best interests govern a court’s decision regarding
parenting time.” Shade, 291 Mich. App. at 31; see also MCL 722.27a(1). When parenting time is
altered, the trial court must consider the best-interest factors articulated under MCL 722.23 and
MCL 722.27a(6). Shade, 291 Mich. App. at 31-32.

        The Shade Court explained that the trial court need not “explicitly address the best
interest factors in MCL 722.23 . . . [if a] modification of parenting time [does] not result in a

                                                 -3-
change of custody.” Id. at 32. On the other hand, if a parenting time change alters the child’s
established custodial environment, thereby equating to a custody change, the parenting time
change “require[s] findings under all of the best interest factors” under MCL 722.23. Id. at 31-
32. But if the change in parenting time does not alter the child’s established custodial
environment, the trial court may make “findings only on the contested issues.” Id.; see also
Sturgis v Sturgis, 302 Mich. App. 706, 710; 840 NW2d 408 (2013). However, the trial court must
make explicit factual findings regarding the relevancy and the applicability of each factor.
Pierron v Pierron, 486 Mich. 81, 91; 782 NW2d 480 (2010).

        As for MCL 722.26a(6), because it only directs that a “court may consider” the listed
factors, similar findings need not be made. Nonetheless, a court must make reviewable findings
of fact regarding relevant contested factors, even if only implicitly rendered. Shade, 291 Mich
App at 31-32; Parent v Parent, 282 Mich. App. 152, 156-157; 762 NW2d 553 (2009).

       In this case, the trial court failed to make reviewable findings of fact regarding whether a
modification of defendant’s parenting time was in NMA’s best interests under MCL 722.23 and
MCL 722.27a(6). The trial court only referenced one contested best-interest factor, MCL
722.23(j), “[t]he willingness and ability of each of the parties to facilitate and encourage a close
and continuing parent-child relationship between the child and the other parent or the child and
the parents,” but did not indicate that this was the only contested factor. In fact, the court’s
reference to the factor was made in the context of a reprimand of plaintiff on the continuing
animosity between the parties and how that impacts NMA.

        Given the conflicting testimony presented below and crediting the court’s superior
position to assess witness credibility (particularly in light of its experience with the parties
throughout these contentious proceedings), we remand for the trial court to consider the relevant
best-interest and parenting time factors and any other relevant matters discussed herein.

        We remand for further proceedings consistent with this opinion. We do not retain
jurisdiction.

                                                             /s/ Michael J. Riordan
                                                             /s/ Henry William Saad
                                                             /s/ Jane E. Markey




                                                -4-